Citation Nr: 1122393	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for obstructive sleep apnea, reactive airways disease with exercise-induced asthma and chronic cough for the period prior to October 30, 2009, and a rating in excess of 50 percent for such disability for the period beginning October 30, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on continuous active duty from February 1990 to September 2008.  He had 3 prior months of active service, and 10 years and 9 months of prior inactive service, including service in the Army Reserves and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The agency of original jurisdiction (AOJ) granted service connection for reactive airways disease with exercise-induced asthma, with an initial rating of 10 percent, in a December 2008 rating decision.  The AOJ denied service connection for sleep apnea at that time.  The Veteran appealed from each of these decisions.  

In a March 2010 Decision Review Officer (DRO) decision, the AOJ increased the initial rating for reactive airway disease with exercise-induced asthma, and the additional condition of chronic cough, to 30 percent for the entire period on appeal.  In a December 2010 DRO decision, the AOJ granted service connection for obstructive sleep apnea and included it with the above-described disability.  The AOJ continued the initial rating of 30 percent for this combined disability, and increased the rating to 50 percent effective October 30, 2009.  

As the AOJ granted service connection for sleep apnea, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  While the AOJ granted higher ratings for the combined respiratory disability, these determinations were not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with these determinations.  Therefore, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the issue on appeal with respect to a respiratory disability is as stated on the first page of this decision.

The Veteran also filed a timely notice of disagreement as to the initial ratings assigned for right shoulder disability, right knee tendonitis, bilateral plantar fasciitis, left leg sensory loss, and cervical spine spondylosis.  See December 2008 rating decision; January 2009 notice of disagreement.  A statement of the case (SOC) was issued as to each of these claims in June 2009, and the Veteran did not perfect an appeal to the Board through a substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302 (2010).  As such, these issues are no longer on appeal.

The AOJ also granted service connection for high blood pressure, with an initial noncompensable rating, in the December 2008 rating decision.  The Veteran did not mention this condition in his January 2009 notice of disagreement.  However, in a July 2009 substantive appeal (VA Form 9), he requested that VA check further into his high blood pressure, and he asked to review the VA examination reports to determine if any other appeals were needed.  In August 2009, the AOJ notified the Veteran that a SOC had not been issued with respect to this claim, and requested the Veteran to clarify whether he wanted to reopen this claim.  The Veteran responded approximately one week later that he did want to reopen this issue.  In a February 2010 rating decision, the AOJ continued the previous noncompensable rating for high blood pressure, now characterized as hypertension.  The Veteran has not further disputed this rating, and this matter is not currently developed for appellate review.  

The appeal as to the issue of service connection for bilateral hearing loss proceeds from the denial of such benefit in the February 2010 rating decision.  The Board notes that service connection for tinnitus was also denied at that time, and the Veteran filed a timely notice of disagreement as to this determination.  However, service connection was granted for a tinnitus in the December 2010 DRO decision, which is a full grant of the benefit sought on appeal.  Further, neither the Veteran nor his representative has submitted a notice of disagreement as to the downstream elements of effective date or compensation level concerning this issue.  As such, the claim for tinnitus is no longer on appeal.  See Grantham, 114 F.3d at 1158.  

The Veteran did not request a hearing as to his respiratory disability.  See July 2009 VA Form 9.  He testified as to the claimed hearing loss before the undersigned Veterans Law Judge (VLJ) in April 2011, via videoconference hearing from the VA RO in North Little Rock, Arkansas.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he was exposed to hazardous noise during service, he has had a right ear hearing disability during the course of the appeal, and such disability is the result of in-service noise exposure.  

2.  The weight of the evidence does not establish a left hearing loss disability for VA purposes at any point during the appeal.

3.  For the period prior to October 30, 2009, the Veteran's respiratory disability manifested by asthma requiring the use of inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, chronic cough, and insomnia and sleep disturbances likely due to sleep apnea; with no evidence of FEV-1 of 55 percent or less predicted, FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for care of exacerbations, courses of systemic corticosteroids at least three times per year, use of immuno-suppressive medications, episodes of respiratory failure, required use of a continuous airway pressure (CPAP) machine for sleep apnea, cor pulmonale, or required tracheostomy.

4.  For the period beginning October 30, 2009, the Veteran's respiratory disability manifested by asthma requiring the use of inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, chronic cough, insomnia and sleep disturbances due to diagnosed sleep apnea requiring use of a CPAP machine; with no evidence of FEV-1 of 55 percent or less predicted, FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for care of exacerbations, courses of systemic corticosteroids at least three times per year, use of immuno-suppressive medications, episodes of respiratory failure, cor pulmonale, or required tracheostomy.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, right ear hearing loss had its onset in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  The criteria for a rating in excess of 30 percent for obstructive sleep apnea, reactive airways disease with exercise-induced asthma and chronic cough for the period prior to October 30, 2009, and a rating in excess of 50 percent for such disability for the period beginning October 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6602, 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the Veteran was notified in June 2009, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim for hearing loss, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Further, the undersigned VLJ explained the bases of the prior determinations concerning hearing loss, and suggested evidence that may have been overlooked, during the Travel Board hearing.  In particular, the VLJ explained that service connection requires evidence of a current disability that is related the Veteran's indicated noise exposure during service.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  

The Veteran's increased rating claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for the respiratory disability on appeal, as combined with other disabilities throughout the appeal.  As noted above, although higher evaluations were subsequently granted, to include a staged rating, the Veteran's appeal proceeds from the initial unfavorable rating decision.  See Brown, 6 Vet. App. at 39.  The Veteran was provided with adequate VCAA notice concerning this service connection claim in July 2008, prior to the initial unfavorable rating decision in December 2008.  Although not strictly required, he was also notified of the specific rating criteria pertaining to asthma in March 2009.  Moreover, the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  As noted above, he did not request a hearing as to the increased rating claim.

With regard to the duty to assist, the Veteran's service treatment records and all pertinent, identified VA and private treatment records have been obtained and considered.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claim.  In particular, there is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  

Additionally, the Veteran was afforded VA audiology examinations in September 2008, July 2009, and November 2010.  The Veteran was also afforded VA examinations pertaining to his respiratory disability in July 2009, September 2009 (three times), and November 2010.  Neither the Veteran nor his representative have argued that such examinations are inadequate for adjudication purposes, and a review of the examination reports reveals no inadequacies.  Further, there is no indication that the claimed disabilities have increased in severity since the most recent examinations, or that the medical evidence of record does not accurately reflect their severity. 

The Board notes that the evidence includes private audiograms, and it is unclear whether the provider utilized the Maryland CNC speech discrimination test, as required by VA regulations.  See 38 C.F.R. § 4.85.  The United States Court of Appeals for Veterans Claims (Court) recently held that when a private medical record is unclear or insufficient, and it reasonably appears that requesting clarification could provide relevant information otherwise not in the record, VA has a duty to obtain clarification from either the private examiner or the claimant, or explain why clarification is unnecessary.  Because VA has very little ability to compel non-VA medical personnel to comply with such a request, the Court limited its holding "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Savage v. Shinseki, No. 09-4406, 2011 WL 13796, at *10 (Vet. App. Jan. 4, 2011).  

As discussed below, service connection for right ear hearing loss is being granted herein, based in part on the private audiograms.  With respect to the left ear, even assuming that the private audiologist used the Maryland CNC test, the weight of the evidence does not establish a current left ear hearing loss disability.  Rather, as discussed in detail below, while the March 11, 2009 speech discrimination score of 85 percent for the left ear would meet VA's disability criteria, this evidence is inconsistent with all other evidence of record, including the March 30, 2009 testing conducted by the same private provider.  In contrast to Savage, there is additional VA medical evidence of record to establish the level of the Veteran's hearing loss shortly before and after the private medical evidence.  See id.  Further, neither the private audiograms nor the VA audiograms recorded left ear puretone thresholds that satisfy VA's criteria for a hearing disability at any time during the appeal.  It is clear from the private audiograms that the 3000 Hertz level was not tested in either ear.  Accordingly, the missing or unclear evidence in this case does not bear greatly on the probative value of the two private audiograms, and further clarification would not be likely to result in evidence in support of the claim.  See id.  Therefore, a remand for further clarification of the private evidence is unnecessary in this case.  

In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  See 38 U.S.C.A. § 5103A(a)(2).  As such, the Veteran will not be prejudiced by a decision on the merits at this time.

II. Analysis

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), where the disability manifests to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the evidence of record establishes that the Veteran was exposed to hazardous noise during active service, including from heavy equipment, generators, and explosions.  The Veteran's testimony as to such fact, including during the April 2011 hearing, is both competent and credible.  Further, an October 2003 service treatment record confirms that he was "routinely noise exposed."  However, to warrant service connection, the weight of the evidence must also establish a current hearing loss disability that is related to such in-service noise exposure.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

There are several audiograms of record.  An October 2003 audiogram during service reflects puretone thresholds ranging from 10 to 25 decibels in the left ear at all levels through 4000 Hertz.  Right ear puretone thresholds ranged from 5 to 20 decibels through 3000 Hertz, and the threshold was 35 decibels at 4000 Hertz.  

The Veteran was afforded a VA examination in September 2008, a few days prior to his discharge from service.  At that time, left ear puretone thresholds ranged from 10 to 25 decibels at 500 to 3000 Hertz, and 30 decibels at 4000 Hertz.  Similarly, right ear puretone thresholds ranged from 10 to 25 decibels at 500 to 3000 Hertz, and 35 decibels at 4000 Hertz.  Speech recognition was 100 percent bilaterally.

A March 11, 2009 private audiogram reflects left ear puretone thresholds of 5 decibels at 500 Hertz, 20 decibels at 1000 Hertz, and 30 decibels at 2000 and 4000 Hertz.  Right ear puretone thresholds ranged from 5 to 20 decibels at each level.  Speech discrimination was 85 percent in the left ear and 100 percent in the right ear.  As noted above, the private examiner did not record puretone thresholds at the 3000 Hertz level in either ear, and it is unclear whether the Maryland CNC test was used.

The same provider conducted another audiogram on March 30, 2009.  At that time, puretone thresholds in the left ear were 5 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, and 30 decibels at 4000 Hertz.  In the right ear, puretone thresholds were 5 decibels at 500 and 1000 Hertz, 15 decibels at 2000 Hertz, and 45 decibels at 4000 Hertz.  The provider opined that the currently recorded threshold at 4000 Hertz level for the right ear was accurate, not the one from two weeks earlier, stating that the Veteran had a lot of false responses.  Speech discrimination was 95 percent in the left ear and 100 percent in the right ear.  Again, the private examiner did not record puretone thresholds at the 3000 Hertz level in either ear, and it is unclear whether the Maryland CNC test was used.

At a July 2009 VA examination, the Veteran had left ear puretone thresholds ranging from 15 to 25 decibels at the 500 to 2000 Hertz levels, and 35 decibels at the 3000 and 4000 Hertz levels.  In the right ear, puretone thresholds ranged from 10 to 25 decibels at the 500 to 3000 Hertz levels, and 40 decibels at the 4000 Hertz level.  Speech recognition was 100 percent bilaterally.

At a November 2010 VA examination, the Veteran had left ear puretone thresholds ranging from 15 to 25 decibels at the 500 to 3000 Hertz levels, and 35 decibels at the 4000 Hertz level.  Puretone thresholds in the right ear were 10 to 25 decibels at the 500 to 3000 Hertz levels, and 30 decibels at the 4000 Hertz level.  Speech recognition was again 100 percent bilaterally.

With respect to the etiology of any current hearing loss, the Veteran denied any loud noise exposure prior to military service.  He testified that he did not wear hearing protection during service until the mid-1980s.  During VA examinations, the Veteran also reported some recreational exposure after service from motorcycles and lawn equipment, with hearing protection.  The Veteran has indicated that he first noticing hearing loss, especially with background noise, in approximately 2004 or 2005, or during active duty.  See, e.g., July 2009 VA examination report (reporting hearing loss for 4 years), July 2009 statement (reporting hearing loss for 5+ years), January 2011 substantive appeal (reporting hearing loss for 7 years).

The September 2008 VA examiner did not express an opinion as to the etiology of the Veteran's hearing loss, as the evidence at that time did not establish a disability for VA purposes.  The July 2009 VA examiner stated that he was unable to offer an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  The November 2010 VA examiner stated that the Veteran's hearing loss during service in 2003 was the same as his current hearing, as well as during VA examinations in 2008 and 2009.  Based on these findings, the examiner opined that it was not possible to say when the hearing loss began, but that it had not gotten worse since 2003.  This examiner also opined that the Veteran's tinnitus is as likely as not associated with his hearing loss.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right ear hearing loss, but not for left ear hearing loss.  Specifically, the lay and medical evidence reflects hazardous noise exposure during service, as well as some degree of bilateral hearing loss since at least October 2003, during the Veteran's active duty service.  There is no indication of any prior hearing loss, and the Veteran has been granted service connection for tinnitus based on in-service noise exposure.  It is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Further, the Veteran's tinnitus has been medically related to his hearing loss.  The weight of the evidence demonstrates right ear hearing loss that satisfies VA's criteria for a hearing loss disability during the course of appeal.  However, the evidence does not establish a left ear hearing loss disability at any time during the appeal.

Specifically, with respect to the right ear, the March 30, 2009 private audiogram demonstrates a puretone threshold of 45 decibels at 4000 Hertz.  This is fairly consistent with testing at the July 2009 VA examination, which showed a puretone threshold of 40 decibels at 4000 Hertz.  These measurements satisfy VA's criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  The Board notes that the Veteran's right ear puretone threshold was only 30 decibels at  4000 Hertz during the November 2010 VA examination, and he did not otherwise meet VA's criteria at that time.  However, service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Board resolves all reasonable doubt and finds that the Veteran had a right ear hearing loss disability during the course of the appeal.  

In contrast, the evidence of record does not establish a left ear hearing loss disability at any time during the appeal.  Although there has been some variation in the Veteran's left ear puretone thresholds, there is no evidence that he had puretone thresholds of at least 40 decibels at any one frequency, or of at least 26 decibels at any three frequencies, during any evaluation.  See 38 C.F.R. § 3.385.  The Board notes that the March 11, 2009 private audiogram showed puretone thresholds of 30 decibels at 2000 and 4000 Hertz.  However, it is clear from the private audiograms that the 3000 Hertz level was not tested.  Moreover, the Veteran had a lower puretone threshold of 25 decibels at 2000 Hertz during the second private evaluation less than three weeks later, on March 30, 2009.  Similarly, the Veteran only had puretone thresholds above 26 decibels at two levels at the July 2009 VA examination, and at one level during the November 2010 VA examination.  There is no evidence of left ear puretone threshold of 40 decibels or greater.  

Additionally, the weight of the evidence does not establish a left ear speech discrimination score below 94 percent at any time.  The Board notes that the March 11, 2009 private audiogram reflects speech discrimination of 85 percent.  However, the same private examiner recorded left ear speech discrimination of 95 percent less than three weeks later, on March 30, 2009.  The Board will assume for these purposes that the Maryland CNC test was used.  This second score is more consistent with all three VA examination reports, both before and after the private evaluations, which showed 100 percent speech discrimination bilaterally.  Therefore, the Board finds that the March 11, 2009 speech discrimination score does not accurately reflect the severity of the Veteran's hearing loss disability, as it is inconsistent with the other private and VA medical evidence of record.  

The Veteran is competent and credible as to the observable manifestations of his hearing loss, such as difficulty hearing with background noise.  Indeed, the medical evidence confirms some degree of hearing loss since at least October 2003, as the Veteran's puretone thresholds have been higher than 20 decibels at frequencies in each ear during both VA and private evaluations since that time.  See Hensley, 5 Vet. App. at 157.  However, the Veteran is not competent to diagnose a hearing loss disability, or to testify as to the exact degree of his hearing loss, as these must be based on objective criteria obtained through testing conducted by a state-licensed audiologist.  See 38 C.F.R. §§ 3.385, 4.85.  Moreover, to the extent that the Veteran may be competent to testify as to the degree of hearing loss, the Board finds the objective evidence to be more probative, as it addresses the specific VA criteria.

In summary, the evidence of record establishes a right ear hearing loss disability during the course of the appeal, which is related to the Veteran's in-service noise exposure when applying the benefit of the doubt doctrine.  However, the weight of the evidence does not establish a left ear hearing loss disability.  Service connection may not be granted where there is no current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against service connection for left ear hearing loss, the benefit of the doubt doctrine does not apply and this claim must be denied.  38 C.F.R. § 3.102.

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's claimed respiratory disability is currently assigned staged ratings of 30 and 50 percent under Diagnostic Code (DC) 6602-6847, for bronchial asthma and obstructive sleep apnea.  The Board notes that the Veteran was also granted service connection and a separate evaluation for allergic rhinitis, but he did not appeal from that rating.

Bronchial asthma will be assigned a 30 percent rating if the evidence demonstrates an FEV-1 of 56 to 70 percent predicted, or a FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted for bronchial asthma if the evidence demonstrates an FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for bronchial asthma if the evidence demonstrates an FEV-1 of less than 40 percent predicted, or a FEV-1/FVC of less than 40 percent, or more than one attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.

Obstructive sleep apnea warrants a 30 percent rating where there is evidence of persistent day-time hypersomnolence.  A 50 percent rating will be assigned for sleep apnea with evidence of required use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation requires evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the need for a tracheostomy.  38 C.F.R. § 4.97, DC 6847.

Here, the Veteran has subjectively complained of chronic, nonproductive cough beginning in April 2008, as well as trouble breathing after exercise, and insomnia or sleep disturbance starting in November 2007.  The Veteran is competent to testify to these observable symptoms of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  Further, these statements are generally consistent with the medical evidence of record, and they are probative for resolving the matter on appeal.

In particular, the Veteran was prescribed an albuterol inhaler during service in May 2008, to be used every four hours as needed for shortness of breath, cough, and wheezing.  During a September 2008 VA examination, the Veteran reported using his inhaler every day or two.  VA and private records reflect continued prescription of an albuterol inhaler, as well as Singular tablets to be taken daily starting in January 2009.  Additionally, pulmonary function tests throughout the appeal have shown FEV-1 and FVC of over 70 percent.  See VA and private tests dated in September 2008, January 2009, and July 2009.  There is no indication of visits to a physician at least monthly for care of exacerbations, courses of systemic corticosteroids at least three times per year, use of immuno-suppressive medications, or episodes of respiratory failure.  Accordingly, the evidence does not support a rating in excess of 30 percent based on bronchial asthma for any period on appeal.  See 38 C.F.R. § 4.97, DC 6602.

The Veteran was first diagnosed with mild obstructive sleep apnea on October 30, 2009, based on the results of a sleep study.  The Board notes that a military provider and VA examiner have opined that the Veteran's symptoms of insomnia and sleep disturbance since service, and possibly chronic cough, were likely related to his now diagnosed sleep apnea.  See March 2010 letter from Army Troop Medical Clinic provider; November 2010 VA examination report.  However, the Veteran was first prescribed a CPAP machine, as required for a rating in excess of 30 percent based on sleep apnea, on October 30, 2009.  VA treatment records dated through March 2010 reflect continued usage of such breathing assistance with good results.  Indeed, at the November 2010 VA examination, the Veteran denied any symptoms of chronic cough since starting the CPAP therapy.  There is also no evidence of chronic respiratory failure, cor pulmonale, or required tracheostomy during any period on appeal.  As such, a rating in excess of 30 percent is not warranted for respiratory symptoms based on sleep apnea prior to October 30, 2009, and a rating in excess of 50 percent is not warranted based on such symptoms for the period thereafter.  See 38 C.F.R. § 4.97, DC 6847.

As the Veteran's respiratory disability also includes reactive airways disease, and the evidence of record includes prior diagnoses including acute bronchitis, the Board has also considered whether a higher rating is warranted under the criteria for other respiratory disabilities.  See 38 C.F.R. § 4.97, DCs 6601 to 6604, 6817 to 6846.  In this regard, military, VA, and private records reflect that the Veteran's cough (when present) has been nonproductive throughout the appeal, with no evidence of purulent sputum or associated anorexia, weight loss, hemoptysis.  There has also been no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, required oxygen therapy, abnormal Diffusion Capacity of the Lung for Carbon Monoxide (DLCO), or incapacitating episodes due to respiratory disability.  Therefore, a rating in excess of the currently assigned staged ratings is not warranted under any alternate diagnostic code.  See id.; see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

For the foregoing reasons, the Veteran is not entitled to a rating in excess of 30 percent for the claimed respiratory disability for the period prior to October 30, 2009, or a rating in excess of 50 percent for such disability for the period beginning October 30, 2009.  As noted above, the lay and medical evidence are generally consistent, and all evidence has been considered in making these determinations.  As the evidence reflects manifestations of the combined respiratory disability that warrant different ratings during distinct periods on appeal, staged ratings were properly assigned.  However, further staged ratings are not appropriate, as the manifestations of such disability remained relatively stable during these two periods.  See Fenderson, 12 Vet. App. at 126-127.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's respiratory disability are fully contemplated by the schedular rating criteria, as discussed above.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for a respiratory disability during the appeal, and the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  While the Veteran's respiratory disability affects his employment, such interference is addressed by the assigned ratings.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran reported losing one day of work due to his respiratory disability at a September 2008 VA examination, there is no indication or allegation of any unemployment during the course of the appeal due to service-connected disability.  Therefore, a claim for a TDIU has not been raised.  

Finally, the Board has considered the application of the benefit of the doubt doctrine to the Veteran's increased rating claim.  However, the preponderance of the evidence is against a rating in excess of 30 percent for the claimed respiratory disability for the period prior to October 30, 2009, or a rating in excess of 50 percent for such disability from that date forward.  As such, the benefit of the doubt doctrine does not apply, and this claim must be denied.  38 C.F.R. § 4.3.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

An initial rating in excess of 30 percent for obstructive sleep apnea, reactive airways disease with exercise-induced asthma and chronic cough for the period prior to October 30, 2009, and a rating in excess of 50 percent for such disability for the period beginning October 30, 2009, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


